UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1227


OLINDA ARREAGA-BORRAYES; K.E.A.,

                    Petitioners,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: July 27, 2020                                    Decided: September 10, 2020


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Olinda Arreaga-Borrayes, Petitioner Pro Se. Laura Halliday Hickein, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Olinda Arreaga-Borrayes and her minor daughter, natives and citizens of

Guatemala, petition for review of the order of the Board of Immigration Appeals (“Board”)

dismissing their appeal from the immigration judge’s (“IJ”) decision denying Arreaga-

Borrayes’ applications for asylum, withholding of removal, and protection under the

Convention Against Torture. The Board dismissed the appeal because the notice of appeal

was not timely filed within 30 days of the mailing of the IJ’s decision. Because the

Petitioners failed to exhaust administrative remedies, we lack authority to review the final

order. See 8 U.S.C. § 1252(d)(1) (2018) (requiring exhaustion of administrative remedies);

8 U.S.C. § 1101(a)(47)(B)(ii) (2018) (order becomes final after expiration of the period in

which the alien is permitted to seek review).

       Accordingly, because the Petitioners failed to exhaust administrative remedies, we

dismiss the petition for review. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                   PETITION DISMISSED




                                                2